UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: March31,2008 or ¨ TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Auburn Bancorp, Inc. (Exact name of registrant as specified in its charter) United States 26-2139168 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 256 Court Street, P.O. Box 3157, Auburn, Maine04212 (Address and zip code of principal executive offices) (207) 782-0400 (Registrant’s telephone number, including area code) None (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90days.¨ Yesx No* Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer”,“accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).Yes ¨No x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: Common Stock, $0.01 par value, no shares outstanding as of June 27, 2008.* * The registrant's Registration Statement on Form S-1 was declared effective on March 13, AUBURN BANCORP, INC. AND SUBSIDIARIES QUARTERLY REPORT ON FORM10-Q March31,2008 TABLE OF CONTENTS Page PARTI. FINANCIAL INFORMATION (Unaudited) Item 1.Financial Statements Auburn Bancorp, Inc. (the “Company”) will be formed to serve as the stock holding company for Auburn Savings Bank, FSB (“Auburn Savings Bank”) as part of Auburn Savings Bank’s reorganization into a mutual holding company structure. As of the date hereof, Auburn Savings Bank has not completed its reorganization, and, accordingly, the Company has not yet been organized, has not yet issued any stock, has no assets or liabilities, and has not conducted any business other than that of an organizational nature. For a further discussion of the Company’s formation and operations, see the Company’s Registration Statement on Form S-1, as amended, initially filed on March 14, 2008 and declared effective on May 13, 2008 (File No. 333-149723). Based upon the foregoing, the Unaudited Interim Financial Statements filed as a part of this Quarterly Report on Form 10-Q are those of Auburn Savings Bank only. Balance Sheets as of March31,2008 (Unaudited) and June 30,2007 3 Statements of Income for the Three and Nine Months Ended March31,2008 and March 31, 2007 (Unaudited) 4 Statements of Changes in Capital for the Nine Months Ended March 31, 2008 and March 31, 2007 (Unaudited) 5 Statements of Cash Flows for the Nine Months Ended March31,2008 and March 31, 2007 (Unaudited) 6 Notes to Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 9 Item 3.Quantitative and Qualitative Disclosures about Market Risk 16 Item 4.Controls and Procedures 17 PART II. OTHER INFORMATION Item 1.Legal Proceedings 17 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 17 Item 3.Defaults Upon Senior Securities 17 Item 4.Submission of Matters to a Vote of Security Holders 17 Item 5.Other Information 17 Item 6.Exhibits 18 Signatures 19 2 PARTI. FINANCIAL INFORMATION (Unaudited) ITEM 1.FINANCIAL STATEMENTS AUBURN SAVINGS BANK, FSB Balance Sheets March 31, 2008 (Unaudited) and June 30, ASSETS March 31, June 30, 2008 2007 (Unaudited) Cash and due from banks $ 1,143,342 $ 884,546 Interest-bearing deposits 2,145,710 2,528,784 Total cash and cash equivalents 3,289,052 3,413,330 Certificates of deposit 2,356,327 594,000 Investment securities available for sale 1,477,083 2,364,564 Federal Home Loan Bank stock, at cost 901,100 901,100 Loans 54,846,588 53,116,112 Less allowance for loan losses (313,624 ) (317,580 ) Net loans 54,532,964 52,798,532 Property and equipment, net 1,945,051 2,001,115 Foreclosed real estate 129,300 — Accrued interest receivable: Investments 35,146 23,885 Mortgage-backed securities 2,230 2,566 Loans 230,533 251,082 Prepaid expenses and other assets 480,174 54,270 Total assets $ 65,378,960 $ 62,404,444 LIABILITIES AND CAPITAL Liabilities: Deposits $ 45,383,360 $ 44,878,926 Federal Home Loan Bank advances 15,150,000 12,900,000 Accrued interest and other liabilities 170,041 127,207 Deferred income taxes 153,397 148,510 Total liabilities 60,856,798 58,054,643 Capital: Retained earnings 4,593,847 4,362,193 Accumulated other comprehensive loss (71,685 ) (12,392 ) Total capital 4,522,162 4,349,801 Total liabilities and capital $ 65,378,960 $ 62,404,444 The accompanying notes are an integral part of these financial statements. 3 AUBURN SAVINGS BANK, FSB Statements of Income Three and Nine Months Ended March31,2008 and March 31, 2007 (Unaudited) Three Months Ended March 31, Nine MonthsEnded March 31, 2008 2007 2008 2007 (Unaudited) (Unaudited) Interest and dividend income: Interest on loans $ 951,511 $ 882,534 $ 2,812,111 $ 2,694,272 Interest on investments and other interest-bearing deposits 64,810 57,418 197,639 165,274 Dividends on Federal Home Loan Bank stock 13,628 28,534 42,994 61,708 Total interest and dividend income 1,029,949 968,486 3,052,744 2,921,254 Interest expense: Interest on deposits and escrow accounts 403,121 405,907 1,270,479 1,196,547 Interest on Federal Home Loan Bank advances 193,934 168,019 549,183 538,401 Total interest expense 597,055 573,926 1,819,662 1,734,948 Net interest income 432,894 394,560 1,233,082 1,186,306 Provision for (recovery of) loan losses 4,410 7,000 (2,614 ) 25,000 Net interest income after provision for (recovery of) loan losses 428,484 387,560 1,235,696 1,161,306 Non-interest income: Net gain (loss) on sales of loans 44,514 (1,465 ) 53,839 10,181 Net gain on sales of investments — — — 4,096 Other non-interest income 62,220 18,918 129,863 55,144 Total non-interest income 106,734 17,453 183,702 69,421 Non-interest expenses: Salaries and employee benefits 224,536 208,063 654,251 613,603 Occupancy expense 26,138 26,953 78,204 82,227 Depreciation 24,397 28,351 76,328 88,738 Federal insurance premiums 1,284 1,795 3,843 4,060 Computer charges 37,728 33,682 111,047 98,488 Advertising expense 10,999 6,916 34,224 23,165 Consulting expense 9,405 9,787 28,380 18,637 Other operating expenses 65,707 61,368 178,604 174,418 Total non-interest expenses 400,194 376,915 1,164,881 1,103,336 Income before income taxes 135,024 28,098 254,517 127,391 Income tax expense 40,600 8,300 76,300 38,100 Net income $ 94,424 $ 19,798 $ 178,217 $ 89,291 The accompanying notes are an integral part of these financial statements. 4 AUBURN SAVINGS BANK, FSB Statements of Changes in Capital Nine Months Ended March 31, 2008 and March 31, 2007 (Unaudited) Retained Earnings Accumulated Other Comprehensive Loss Total Balance, June 30, 2006 $ 4,242,211 $ (78,796 ) $ 4,163,415 Comprehensive income Net income 89,291 — 89,291 Other comprehensive income Unrealized holding gains on securities, net of taxes of $22,650 — 43,967 43,967 Less reclassification adjustment for items included in net income, net of taxes of $1,673 — 3,248 3,248 Total comprehensive income 89,291 47,215 136,506 Balance, March 31, 2007 (unaudited) $ 4,331,502 $ (31,581 ) $ 4,299,921 Retained Earnings Accumulated Other Comprehensive Loss Total Balance, June 30, 2007 $ 4,362,193 $ (12,392 ) $ 4,349,801 Comprehensive income Net income 178,217 — 178,217 Other comprehensive loss Unrealized holding losses on securities, net of taxes of $(30,545) — (59,293 ) (59,293 ) Total comprehensive income 178,217 (59,293 ) 118,924 Effect of adoption of SFAS No. 156, net of tax effect of $17,812 53,437 — 53,437 Balance, March 31, 2008 (unaudited) $ 4,593,847 $ (71,685 ) $ 4,522,162 The accompanying notes are an integral part of these financial statements. 5 AUBURN SAVINGS BANK, FSB Statements of Cash Flows Nine Months Ended March 31, 2008 and March 31, 2007 (Unaudited) Nine Months Ended March 31, 2008 2007 Cash flows from operating activities Net income $ 178,217 $ 89,291 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation 76,328 88,737 Net amortization of premiums (accretion of discounts) on investment securities available for sale (2,169 ) 9,017 Provision for (recovery of) loan losses (2,614 ) 25,000 Deferred income tax expense 17,620 2,645 Gain on sales of investments — (4,096 ) Gain on sales of loans (53,839 ) (10,181 ) Net decrease (increase) in prepaid expenses and other assets (165,772 ) 13,928 Net decrease (increase) in accrued interest receivable 9,624 (16,929 ) Net increase (decrease) in accrued interest and other liabilities 42,834 (38,431 ) Net cash provided by operating activities 100,229 158,981 Cash flows from investing activities: Purchase of investment securities available for sale (576,519 ) — Proceeds from sales of investment securities available for sale 1,258,630 771,055 Proceeds from maturities and principal paydowns on investment securities available for sale 117,701 188,292 Net proceeds from maturities of (investments in) certificates of deposit (1,762,327 ) 199,502 Net decrease (increase) in loans to customers (1,714,438 ) 1,222,575 Proceeds from redemption of Federal Home Loan Bank stock — 115,600 Capital expenditures (20,264 ) (15,048 ) Net cash provided (used) by investing activities (2,697,217 ) 2,481,976 Cash flows from financing activities: Advances from Federal Home Loan Bank 3,021,000 4,000,000 Repayment of advances from the Federal Home Loan Bank (771,000 ) (5,100,000 ) Net increase (decrease) in deposits 504,435 (566,350 ) Increase in reorganization costs (281,725 ) — Net cash provided (used) by financing activities 2,472,710 (1,666,350 ) Net increase (decrease) in cash and cash equivalents (124,278 ) 974,607 Cash and cash equivalents, beginning of period 3,413,330 2,637,965 Cash and cash equivalents, end of period $ 3,289,052 $ 3,612,572 Supplementary cash flow information: Cash paid during the year for: Interest $ 1,820,259 $ 1,722,928 Taxes $ 19,800 $ 33,976 The accompanying notes are an integral part of these financial statements. 6 AUBURN SAVINGS BANK, FSB Notes to Financial
